Lummus, J.
This is an action for the conversion of tools and equipment. The jury returned a verdict for the plaintiff. The only exception of the defendant is to the denial of a motion for a directed verdict in its favor.
The evidence for the plaintiff was as follows. The property was contained in a shed occupied by the plaintiff and one *162Callahan. The plaintiff went to the shed on June 15, 1944, and found that the lock had been forced and both his property and Callahan’s had been removed. The plaintiff’s wife testified that she saw several men and trucks engaged in removing the property of the plaintiff and Callahan. The men were unknown to her and there was no name on the trucks. The conduct of the men was not connected with the defendant. We think that the verdict for the plaintiff was not warranted by any evidence, and that the denial of the defendant’s motion for a directed verdict was error. The evidence was much weaker than that in Gallagher v. R. E. Cunniff, Inc. 314 Mass. 7.

Exceptions sustained.


Judgment for the defendant.